          Case 2:20-cr-00018-RJB Document 9 Filed 02/14/20 Page 1 of 1
                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             Western District of Washington

                                                              700 Stewart Street, Suite 5220   Tel: (206) 553-7970
                                                              Seattle WA, 98101-1271           Fax: (206) 553-4440
                                                              www.usdoj.gov/usao/waw




                                                                      February 14, 2020
VIA ECF
Amy Muth
Attorney at Law

               Re:       United States v. Michael John Scott
                         No. CR20-018 RAJ, USDC, W.D. Washington

Dear Counselor:

       Please be advised that the arraignment for the defendant named in the above cause has
been scheduled as follows:

               Date:           Thursday, February 20, 2020
               Time:           9:00 a.m.
               Before:         Mary Alice Theiler, United States Magistrate Judge
               Place:          United States Courthouse, Room 12B
                               700 Stewart Street, 12th Floor, Seattle, WA 98101
        It will be necessary that you and your client be present at the time and place indicated
above, and if so ordered in the Order concerning conditions of release, report to the Pretrial
Services Officer at 700 Stewart Street, Seattle, Washington for a pretrial service interview, at
least one business day before the initial appearance. Please see the PACER docket for this case
for a copy of the Superseding Indictment and Order.

       The Court has requested us to call your attention to the Speedy Trial Act (18 U.S.C.
§3161 et. seq.), and the District’s Plan for Prompt Disposition of Criminal Cases. The Clerk’s
Office has copies of the local plan.

       Please note, by General Order dated December 2, 1993, Magistrate Judges are authorized
to accept guilty pleas to felony charges. Please coordinate with the Assistant United States
Attorney assigned to the case in the event a guilty plea before trial is anticipated.
                                             Very truly yours,
                                             BRIAN T. MORAN
                                             United States Attorney

                                             s/ Becky Hatch for

                                             KARYN S. JOHNSON
                                             Assistant United States Attorney
